                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

MELISSA PHILLIPS,                                 §
           Plaintiff,                             §
vs.                                               §    CIVIL ACTION NO.8:17-02423-MGL
                                                  §
NANCY A. BERRYHILL,                               §
Acting Commissioner of Social Security,           §
            Defendant.                            §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
     AND AFFIRMING DEFENDANT’S FINAL DECISION DENYING BENEFITS

       This is a Social Security appeal in which Plaintiff Melissa Phillips (Phillips) seeks judicial

review of the final decision of Defendant Nancy A. Berryhill (Berryhill) denying her claim for

supplemental security income. The parties are represented by excellent counsel. The matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting Berryhill’s final decision denying Phillip’s claim be affirmed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
